Title: From Thomas Jefferson to Benjamin Clagett, 19 October 1808
From: Jefferson, Thomas
To: Clagett, Benjamin


                  
                     Sir 
                     
                     Washington Oct. 19. 08.
                  
                  Your letter of the 16th. specifying the particular papers inclosed me in 1806. has enabled me to turn to their proper deposit, where I have found them, and now inclose you all those which came to me under cover of the letter of 1806. with my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               